Citation Nr: 1824279	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 760A		DATE
		

THE ISSUE

Whether the reduction of a rating for a liver transplant (previously rated as sclerosing cholangitis) from 100 percent to 30 percent, effective April 1, 2012, was proper.


ORDER

Restoration of a 100 percent rating for service-connected liver transplant is granted, subject to the laws and regulations governing the payment of monetary awards.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the rating for liver transplant, previously rated as primary sclerosing cholangitis, was increased from 10 percent to 100 percent, effective March 4, 2004. 

 2.  In a January 2012 rating decision, the RO reduced the rating for the liver transplant to 30 percent on the basis that the Veteran had failed to report to a required reexamination. 

3.  The Veteran presented good cause for missing the review examination. 


CONCLUSION OF LAW

The January 2012 reduction of the rating for liver transplant was not proper; restoration of the 100 percent rating is warranted.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from July 1976 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which reduced the disability rating for the Veteran's liver transplant from 100 percent to 30 percent, effective April 1, 2012.  

In November 2017, the Veteran testified at a Board hearing before the undersigned at the RO, and a transcript of that hearing is of record.

Law and Regulations

Disability ratings for service-connected conditions may be reduced based on the failure of the claimant to report for a reexamination, or based on the improvement of the underlying disability.  Under either scenario, to properly reduce a disability rating, VA must meet both procedural and substantive benchmarks. 

Reductions based on the failure to report to a VA examination are governed by 38 C.F.R. § 3.655.  Under that regulation, when "continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause, fails to report for such examination, or reexamination," then a running award may be reduced under the guidelines set forth in 38 C.F.R. §  3.655(c).  38 C.F.R. § 3.655(a).  Examples of good cause for missing an examination "include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  Id.  

Under those guidelines, in the case of a claimant who fails to report for a reexamination, "VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued."  Id. at § 3.655(c)(1).  This pretermination notice "shall include the prospective date of discontinuance, the reason therefor, and a statement of the claimant's procedural and appellate rights."  Id.  Following the issuance of this notice, "the claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination" or to present evidence regarding the disability for which the reexamination was scheduled.  Id.  

If the claimant fails to respond to the pretermination notice within 60 days (or if any submitted evidence does not establish continued entitlement to the benefit), then "payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination or the date of last payment, whichever is later."  38 C.F.R. §  3.655(c)(2). 

Conversely, if, in the 60 days following the issuance of the pretermination notice, "notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred."  38 C.F.R. §  3.655(c)(3).  In such cases, the "reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment."  Id.  

Factual Background

The Veteran was originally granted service connection for primary sclerosing cholangitis in an October 1995 rating decision.  A 10 percent evaluation was assigned, effective August 5, 1995.

In March 2004, the Veteran underwent a liver transplant.  In a June 2005 rating decision, the rating for primary sclerosing cholangitis was changed to a rating for the liver transplant, and a 100 percent rating was assigned, effective March 4, 2004.  The rating decision noted that VA would request a reexamination as soon as possible to determine the current severity of the disability.

In May 2011, however, the RO noted that a reexamination had not been scheduled.  As such, a letter was sent to the Veteran at his last known address on Fornum Drive in Grovetown, GA, indicating that an examination had been requested through a  private medical facility.  The letter indicated that the private facility would advise the Veteran in writing or by telephone the date, time, and place of the examination.  The letter was returned as undeliverable approximately one week later, and the Veteran did not appear for an examination scheduled on May 24, 2011.  

In August 2011, the RO issued a rating decision proposing to decrease the evaluation of the liver transplant from 100 percent to 30 percent because the Veteran failed to report for the scheduled VA reexamination without good cause.  See 38 C.F.R. § 3.655.  The rating decision was sent to the Veteran at the Fornum Drive address and it was again returned as undeliverable.

In a January 2012 rating decision, the RO reduced the rating for the Veteran's liver transplant from 100 percent disabling to 30 percent disabling, effective April 1, 2012.  The rating decision notes that VA called the Veteran's last known telephone number on November 7, 2011, but that it was an answering machine for a salon.  

Analysis

In May 2012, the Veteran filed a timely notice of disagreement with the rating reduction.  He indicated that he had moved from the Fornum Drive address approximately seven years ago.  He stated that he had moved to Hardy Drive in Grovetown, Georgia, and lived there for approximately 6.5 years.  In March 2012, he moved to Lexington, South Carolina, where he currently lives.  The Veteran contended that he called the RO in Georgia and notified them of his address and to verify where his check was being sent.  

The Veteran testified in the November 2017 Board hearing that "somehow or another I didn't contact with the right people to keep up with me [moving].  I was getting my medication and getting my pay, so I thought I was doing everything."  

The Board notes that the RO did contact the last known address on file, and that a claimant has the duty to keep VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him."  Id.; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

However, the Board nevertheless finds that the Veteran has shown "good cause" for missing the scheduled reexamination.  38 C.F.R. §  3.655(a).  The Board finds the Veteran's assertions that he did notify VA when he moved to be credible.  The Veteran's assertions have been consistent, and they are confirmed by the fact that he continued to receive his medication from VA for approximately seven years prior to the rating reduction in 2012.  The Board also notes that the Veteran attended VA examinations in 2004, 2012, and 2015; it is thus clear that, when provided notice, the Veteran attended examinations germane to his service-connected liver transplant.

As such, the January 2012 reduction of the Veteran's rating for his service-connected liver transplant was improper, and the rating decision effectuating the reduction is void ab initio.  The rating reduction must be vacated, and the prior 100 percent rating restored, effective April 1, 2012. 


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


